                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )                    CRIMINAL ACTION
                                          )
            v.                            )                    No. 10-20076-13-KHV
                                          )
FABIAN DUNBAR,                            )
                                          )
                        Defendant.        )
__________________________________________)

                                MEMORANDUM AND ORDER

       This matter is before the Court on defendant’s Motion For Return Of Property (Doc. #788)

filed May 20, 2019. For reasons stated below, the Court dismisses defendant’s motion.

        On March 9, 2019, officers with the Kansas City, Kansas Police Department arrested

defendant for possession of a firearm by a convicted felon and cultivation or distribution of

controlled substances. Later, based in part on defendant’s arrest, this Court revoked defendant’s

term of supervised release and sentenced him to 18 months in prison. See Judgment In A Criminal

Case (Doc. #770) filed April 24, 2019. Defendant now seeks the return of a phone and $1635.00

in cash that police officers seized when he was arrested.

       Rule 41(g) of the Federal Rules of Criminal Procedure is a form of equitable relief that is

available only if the movant can establish “irreparable harm and an inadequate remedy at law.”

Clymore v. United States, 164 F.3d 569, 571 (10th Cir. 1999). Rule 41(g) cannot be used to

petition for the return of property seized by state authorities unless (1) federal authorities actually

possess the property, (2) federal authorities have constructive possession of the property because

the property is considered evidence in the federal prosecution or (3) state officials seized the

property at the direction of federal authorities in an agency capacity. Id.
       The government notes that it has never had possession of the property which is in the

custody of the Kansas City, Kansas Police Department.           See Government’s Response To

Defendant’s Motion For Return Of Property (Doc. #796) filed July 29, 2019, at 3. Defendant does

not assert that the government has possession of the property or that state officials seized the

property at the direction of federal authorities in an agency capacity. See United States v.

Copeman, 458 F.3d 1070, 1073 (10th Cir. 2006) (property seized and held by state law-

enforcement officers not in constructive possession of United States unless it is being held for

potential use as evidence in federal prosecution). Accordingly, the Court dismisses defendant’s

motion for lack of jurisdiction. See Clymore v. United States, 415 F.3d 1113, 1120 (10th Cir.

2005) (if district court determines that government no longer possesses property, it should dismiss

Rule 41 motion for lack of subject matter jurisdiction).

       IT IS THEREFORE ORDERED that defendant’s Motion For Return Of Property (Doc.

#788) filed May 20, 2019 is DISMISSED for lack of jurisdiction.

       Dated this 7th day of August, 2019 at Kansas City, Kansas.

                                                     s/ Kathryn H. Vratil
                                                     KATHRYN H. VRATIL
                                                     United States District Judge




                                                 2
